Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1-9, 12-20 & 22 are pending and have been rejected.  Claims 10, 21, 23-33 were previously canceled. 

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

 

Claims 18-20 describe a computer program product comprising code stored in a tangible computer-readable storage medium.  Further, Applicant's specification (Paragraph 0061 describe a tangible computer-readable storage medium that can also be a non-transitory), fails to explicitly define the scope of a computer storage medium.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP §2106.

Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed computer storage medium is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.

As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Karunakaran (U.S. Publication 2015/0163788), hereinafter “Karunakaran”.

 	As to claim 1, Karunakaran discloses a method, comprising:  	receiving a request to initiate a group session for a local user and a remote user (Karunakaran, see [0019], a group meeting is established for multiple devices. [0083], primary source device receives, from first secondary source device, a request for communication); 	establishing, for the group session, an out-of-process network connection with a system communication channel between a local computing device associated with the local user and a remote computing device associated with the remote user (Karunakaran, see [0019] & [0062], the primary source device functions as a fixed Group owner for a Wi-Fi Direct connection, wherein other attendees of the meeting can also cause their devices, referred to as secondary source devices, to join the group hosted by the primary source device. The communication module of primary source device can establish a group, wherein the communication modules establishes a Wi-Fi Direct group.);  	receiving a system call from a local instance of a first application on the local computing device to transfer local data to a remote instance of the first application on the remote computing device via the out-of-process network connection (Karunakaran, see [0048] and [0059], each application modules of each devices include applications for audio and/or video presentation, streaming video delivery and presentation, voice and/or calls, etc.); and  	transferring the local data to the remote instance of the first application on the remote computing device via the out-of-process network connection and the system communication channel, wherein the local data comprises state data of the local instance of the first application for updating a state of the remote instance of the first application (Karunakaran, see [0019], the primary source device functions as a fixed Group owner for a Wi-Fi Direct connection, wherein other attendees of the meeting (media sharing session) can also cause their devices, referred to as secondary source devices, to join the group hosted by the primary source device. See fig. 4, establishing group session in order to transmit media data packets). 	As to claim 2, Karunakaran discloses everything disclosed in claim 1, sending an invitation to join the group session via the system communication channel to the remote user at the remote computing device in response to the request to initiate the group session (Karunakaran, see [0019], devices are invited to join the group and RTSP negotiation is used to establish a media share session between the primary source device and the sink device); and providing notification when the remote user joins the group session (Karunakaran, see [0063] & fig. 2A, communication module of devices can join the group in response to an invitation received from primary source device).  

 	As to claim 3, Karunakaran discloses everything disclosed in claim 1, wherein transferring the local data to the remote instance of the first application comprises: reading the local data from a shared memory, wherein the local data was written to the shared memory by the local instance of the first application (Karunakaran, see [0022], sink device is configured to receive media data and output the received data using one or more output devices, wherein the sink device receives video data from one or more of the source devices and output the received video data using a video display. The sink device include flash memory devices with wireless communication capabilities. See [0036] and fig. 2A, sink device contains storage devices that have memories).  

 	As to claim 8, Karunakaran discloses everything disclosed in claim 1, further comprising: receiving a request for an other user to join the group session (Karunakaran, see [0019], a group meeting is established for multiple devices. [0083], primary source device receives, from first secondary source device, a request for communication); 
 	receiving an other system call from the local instance of the first application on the local computing device to transfer other data to the remote instance of the first application on the remote computing device and an other instance of the first application on an other computing device via the out-of-process network connection (Karunakaran, see [0048] and [0059], each application modules of each devices include applications for audio and/or video presentation, streaming video delivery and presentation, voice and/or calls, etc.); and 
 	transferring the other data to the remote instance of the first application via the out-of- process network connection and the system communication channel and to the other instance of the first application via the out-of-process network and an other system communication channel between the local computing device and the other computing device (Karunakaran, see [0019], the primary source device functions as a fixed Group owner for a Wi-Fi Direct connection, wherein other attendees of the meeting (media sharing session) can also cause their devices, referred to as secondary source devices, to join the group hosted by the primary source device. See fig. 4, establishing group session in order to transmit media data packets),  DB2/ 40655370.1- 24 -Attorney Docket No.: 122202-7499 wherein the other data comprises multi-user state data of the first application for updating a state of the remote instance of the first application and a state of the other instance of the first application (Karunakaran, see [0019] & [0062], the primary source device is the owner for a Wi-Fi Direct connection, wherein other attendees of the meeting can also cause their devices, referred to as secondary source devices, to join the group hosted by the primary source device. The communication module of primary source device can establish a group, wherein the communication modules establishes a Wi-Fi Direct group. See [0048] and [0059], each devices include applications for audio and/or video presentation, streaming video delivery and presentation, voice and/or calls, etc.).   	As to claim 10, Karunakaran discloses everything disclosed in claim 1, wherein the system communication channel comprises a relay server configured to manage communications between the local computing device and the remote computing device via a network (Karunakaran, see [0020], one of more of the source devices can communicate with network by a wireless communication link to, e.g., receive media data, from a server accessible by network. See [0080], the primary source device can establish a wireless media share session between primary source device and the sink device during operation of the first communication session).   	As to claim 11, Karunakaran discloses a device, comprising:  	a processor (Karunakaran, see [0036], processor); and  	a memory containing instructions that, when executed by the processor (Karunakaran, see [0036], memory), cause the processor to:  	receive a request to share a first application in a group session for a local user and a remote user (Karunakaran, see [0019], a group meeting is established for multiple devices. [0083], primary source device receives, from first secondary source device, a request for communication);  	receive a system call from a local instance of the first application on a local computing device associated with the local user to transfer local data to a remote instance of the first application on a remote computing device associated with the remote user via an out-of-process network connection to a system communication channel established for the group session (Karunakaran, see [0048] and [0059], each application modules of each devices include applications for audio and/or video presentation, streaming video delivery and presentation, voice and/or calls, etc.); and  	transfer the local data to the remote instance of the first application on the remote computing device via the out-of-process network connection and the system communication channel, wherein the local data comprises state data of the local instance of the first application for updating a state of the remote instance of the first application (Karunakaran, see [0019], the primary source device functions as a fixed Group owner for a Wi-Fi Direct connection, wherein other attendees of the meeting (media sharing session) can also cause their devices, referred to as secondary source devices, to join the group hosted by the primary source device. See fig. 4, establishing group session in order to transmit media data packets).  
 	As to claim 12, Karunakaran discloses everything disclosed in claim 11, wherein the instructions further cause the processor to: send an invitation to share the first application to the remote user at the remote computing device via the system communication channel  (Karunakaran, see [0019], devices are invited to join the group and RTSP negotiation is used to establish a media share session between the primary source device and the sink device); and provide notification of a response to the invitation from the remote user (Karunakaran, see [0063] & fig. 2A, communication module of devices can join the group in response to an invitation received from primary source device).  
 	As to claim 13, Karunakaran discloses everything disclosed in claim 11, wherein the transfer of the local data to the remote instance of the first application comprises reading the local data from a shared memory, wherein the local data was written to the shared memory by the local instance of the first application (Karunakaran, see [0022], sink device is configured to receive media data and output the received data using one or more output devices, wherein the sink device receives video data from one or more of the source devices and output the received video data using a video display. The sink device include flash memory devices with wireless communication capabilities. See [0036] and fig. 2A, sink device contains storage devices that have memories).  
 	As to claim 14, Karunakaran discloses everything disclosed in claim 11, wherein the instructions further cause the processor to: receive an other request to share the first application with an other user in the group session (Karunakaran, see [0019], a group meeting is established for multiple devices. [0083], primary source device receives, from first secondary source device, a request for communication), wherein the system call from the local instance of the first application is further to transfer the local data to an other instance of the first application on an other computing device associated with the other user via the out-of-process network connection to a second system communication channel established for the group session (Karunakaran, see [0019] & [0062], the primary source device functions as a fixed Group owner for a Wi-Fi Direct connection, wherein other attendees of the meeting can also cause their devices, referred to as secondary source devices, to join the group hosted by the primary source device. The communication module of primary source device can establish a group, wherein the communication modules establishes a Wi-Fi Direct group.); and transfer the local data to the other instance of the first application on the other computing device via the out-of-process network connection and the other system communication channel (Karunakaran, see [0019], the primary source device functions as a fixed Group owner for a Wi-Fi Direct connection, wherein other attendees of the meeting (media sharing session) can also cause their devices, referred to as secondary source devices, to join the group hosted by the primary source device. See fig. 4, establishing group session in order to transmit media data packets), wherein the local data is for updating a state of the other instance of the first application (Karunakaran, see [0019] & [0062], the primary source device is the owner for a Wi-Fi Direct connection, wherein other attendees of the meeting can also cause their devices, referred to as secondary source devices, to join the group hosted by the primary source device. The communication module of primary source device can establish a group, wherein the communication modules establishes a Wi-Fi Direct group. See [0048] and [0059], each devices include applications for audio and/or video presentation, streaming video delivery and presentation, voice and/or calls, etc.).  

 	As to claim 15, Karunakaran discloses everything disclosed in claim 14, wherein the system communication channel and the other system communication channel are the same system communication channel and comprise a relay server configured to manage communications between the local computing device, the remote computing device, and the other computing device via a network (Karunakaran, see [0020], one of more of the source devices can communicate with network by a wireless communication link to, e.g., receive media data, from a server accessible by network. See [0080], the primary source device can establish a wireless media share session between primary source device and the sink device during operation of the first communication session).   	As to claim 18, Karunakaran discloses a computer program product comprising code stored in a tangible computer-readable storage medium, the code comprising:  	code for receiving a request to initiate a group session for a local user and a remote user (Karunakaran, see [0019], a group meeting is established for multiple devices. [0083], primary source device receives, from first secondary source device, a request for communication);  	code for establishing, for the group session, an out-of-process network connection with a system communication channel between a local computing device associated with the local user and a remote computing device associated with the remote user (Karunakaran, see [0019] & [0062], the primary source device functions as a fixed Group owner for a Wi-Fi Direct connection, wherein other attendees of the meeting can also cause their devices, referred to as secondary source devices, to join the group hosted by the primary source device. The communication module of primary source device can establish a group, wherein the communication modules establishes a Wi-Fi Direct group.);  	code for capturing sensory information at the local computing device (Karunakaran, see [0034], one or more of UI devices are configured to receive audio);  	code for receiving a system call from a local instance of an application on the local computing device to transfer local data to a remote instance of the application on the remote computing device via the out-of-process network connection (Karunakaran, see [0048] and [0059], each application modules of each devices include applications for audio and/or video presentation, streaming video delivery and presentation, voice and/or calls, etc.); and  	code for transferring the local data and the sensory information to the remote instance of the application on the remote computing device via the out-of-process network connection and the system communication channel, wherein the local data comprises state data of the local instance of the application for updating a state of the remote instance of the application (Karunakaran, see [0019], the primary source device functions as a fixed Group owner for a Wi-Fi Direct connection, wherein other attendees of the meeting (media sharing session) can also cause their devices, referred to as secondary source devices, to join the group hosted by the primary source device. See fig. 4, establishing group session in order to transmit media data packets).  
 	As to claim 19, Karunakaran discloses everything disclosed in claim 18, wherein the sensory information comprises spatial audio information captured by the local computing device (Karunakaran, see [0034], one or more of UI devices are configured to receive audio). 
  	As to claim 20, Karunakaran discloses everything disclosed in claim 18, wherein a state of the local instance of the application is different than the updated state of the remote instance of the application (Jones, see [0025], data session shares both audio and video data).
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Karunakaran et al. (U.S. Publication 2015/0163788), hereinafter “Karunakaran” in view of Jones et al. (U.S. Publication 2005/0071440), hereinafter “Jones”.

 	As to claim 4, Karunakaran discloses everything disclosed in claim 1, but is silent to further comprising: receiving a request to share a second application in the group session; DB2/ 40655370.1- 23 -Attorney Docket No.: 122202-7499 sending an invitation to share the second application to the remote user at the remote computing device via the system communication channel; and providing notification of a response to the invitation from the remote user.  	However, Jones discloses receiving a request to share a second application in the group session (Jones, see [0031] and fig. 7 (724), conference endpoint address (invitation and/or request) is sent in order to engage in a collaboration session to share applications); DB2/ 40655370.1- 23 -Attorney Docket No.: 122202-7499 sending an invitation to share the second application to the remote user at the remote computing device via the system communication channel (Jones, see [0031] and fig. 7 (724), conference endpoint address (invitation and/or request) is sent in order to engage in a collaboration session to share applications); and providing notification of a response to the invitation from the remote user (Jones, see fig. 7 (726), user joins conference). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Karunakaran in view of Jones in order to further modify the method for wireless media share session from the teachings of Karunakaran with the method of a collaborative communication system from the teachings of Jones.
  	One of ordinary skill in the art would have been motivated because it would allow to facilitate connecting communication devices (Jones – Abstract).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Karunakaran et al. (U.S. Publication 2015/0163788), hereinafter “Karunakaran” in view of Jones et al. (U.S. Publication 2005/0071440), hereinafter “Jones” and Brisebois et al. (U.S. Patent No. 10,142,391), hereinafter “Brisebois”.
 	As to claim 5, Karunakaran in view of Jones discloses everything disclosed in claim 4, but is silent to receiving an other system call from a local instance of the second application on the local computing device to transfer other local data to a remote instance of the second application on the remote computing device via the out-of-process network connection; and transferring the other local data to the remote instance of the second application on the remote computing device via out-of-process network connection and the system communication channel.   	However, Brisebois discloses receiving an other system call from a local instance of the second application on the local computing device to transfer other local data to a remote instance of the second application on the remote computing device via the out-of-process network connection (Brisebois, see col. 21 lines 23-26, providing the user with access to the data can include presenting the data on a webpage, in an application-generated window, in a file, in an email, or any other method for providing data to a user); and transferring the other local data to the remote instance of the second application on the remote computing device via out-of-process network connection and the system communication channel (Brisebois, see col. 41 lines 1-10, a live media session is an ongoing exchange of media of a particular type between two or more endpoints, wherein the live media session can be an audio communication, video communication, application sharing, etc.) 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Karunakaran in view of Jones and Brisebois in order to further modify the method for wireless media share session from the teachings of Karunakaran with the method of a collaborative communication system from the teachings of Jones and the method of retrieving a time-based performance pattern of virtual meetings from the teachings of Brisebois.
  	One of ordinary skill in the art would have been motivated because it would allow the user to be provided with data that is ready to be accessed (Brisebois – col. 21 lines 23-34). 	As to claim 6, Karunakaran in view of Jones and Brisebois discloses everything disclosed in claim 5. Jones further discloses wherein the other local data comprises state data of the local instance of the second application for updating a state of the remote instance of the second application (Jones, see [0025], data session shares both audio and video data).   	  	As to claim 7, Karunakaran in view of Jones and Brisebois discloses everything disclosed in claim 5. Brisebois further discloses wherein the other local data comprises a scene graph of a user interface of the local instance of the second application for rendering at the remote computing device (Brisebois, see col. 21 lines 23-26, providing the user with access to the data can include presenting the data on a webpage, in an application window, in a file, in an email, or any other method for providing data to a user. See col. 24 lines 26-31, visualization can include, for example, tables, bar charts, interactive graphs, bubble charts, and/or other types of charts, graphs, or manners of displaying data. See col. 55 lines 49-53, the one or more meeting analytics can be a data visualization that can be requested for a given meeting-instance).  

Claims 9 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karunakaran et al. (U.S. Publication 2015/0163788), hereinafter “Karunakaran” in view of Brisebois et al. (U.S. Patent No. 10,142,391), hereinafter “Brisebois”.
 	 	As to claim 9, Karunakaran discloses everything disclosed in claim 1, but is silent to wherein the system communication channel comprises a peer-to-peer connection between the local computing device and the remote computing device.   	However, Brisebois discloses wherein the system communication channel comprises a peer-to-peer connection between the local computing device and the remote computing device (Brisebois, see col. 63 lines, team meeting has a call volume distribution for session type (P2P/Other)).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Karunakaran in view of Brisebois in order to further modify the method for wireless media share session from the teachings of Karunakaran with the method of retrieving a time-based performance pattern of virtual meetings from the teachings of Brisebois.
  	One of ordinary skill in the art would have been motivated because it would allow the user to be provided with data that is ready to be accessed (Brisebois – col. 21 lines 23-34). 	
 	As to claim 16, Karunakaran discloses everything disclosed in claim 14, wherein the system communication channel comprises a relay server configured to manage communications between the local computing device and the remote computing device (Karunakaran, see [0020], one of more of the source devices can communicate with network by a wireless communication link to, e.g., receive media data, from a server accessible by network. See [0080], the primary source device can establish a wireless media share session between primary source device and the sink device during operation of the first communication session), and  	Karunakaran is silent to wherein the other system communication channel comprises a peer-to-peer connection between the local computing device and the other computing device.   	However, Brisebois discloses wherein the other system communication channel comprises a peer-to-peer connection between the local computing device and the other computing device (Brisebois, see col. 63 lines, team meeting has a call volume distribution for session type (P2P/Other)).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Karunakaran in view of Brisebois in order to further modify the method for wireless media share session from the teachings of Karunakaran with the method of retrieving a time-based performance pattern of virtual meetings from the teachings of Brisebois.
  	One of ordinary skill in the art would have been motivated because it would allow the user to be provided with data that is ready to be accessed (Brisebois – col. 21 lines 23-34).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Karunakaran et al. (U.S. Publication 2015/0163788), hereinafter “Karunakaran” in view of Brisebois et al. (U.S. Patent No. 10,142,391), hereinafter “Brisebois” and Jones et al. (U.S. Publication 2005/0071440), hereinafter “Jones”.
 	As to claim 17, Karunakaran discloses everything disclosed in claim 14, but is silent to wherein the system communication channel comprise a first peer-to-peer connection between the local computing device and the remote computing device, and wherein the other system communication channel comprises a second peer-to-peer connection between the local computing device and the other computing device.   	However, Brisebois discloses wherein the system communication channel comprise a first peer-to-peer connection between the local computing device and the remote computing device (Brisebois, see col. 63 lines, team meeting has a call volume distribution for session type (P2P/Other)), and  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Karunakaran in view of Brisebois in order to further modify the method for wireless media share session from the teachings of Karunakaran with the method of retrieving a time-based performance pattern of virtual meetings from the teachings of Brisebois.
  	One of ordinary skill in the art would have been motivated because it would allow the user to be provided with data that is ready to be accessed (Brisebois – col. 21 lines 23-34). 	Karunakaran in view of Brisebois is silent to wherein the other system communication channel comprises a second peer-to-peer connection between the local computing device and the other computing device.   	However, Jones discloses wherein the other system communication channel comprises a second peer-to-peer connection between the local computing device and the other computing device (Jones, see [0005] and [0078], a client can send a message to another client without involving an intermediate service other than the Media Switch, e.g., as in a peer-to-peer architecture, or a service can send a message to another service, e.g., as in a distributed computing architecture). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Karunakaran in view of Brisebois and Jones in order to further modify the method for wireless media share session from the teachings of Karunakaran with the method of retrieving a time-based performance pattern of virtual meetings from the teachings of Brisebois and the method of a collaborative communication system from the teachings of Jones.
  	One of ordinary skill in the art would have been motivated because it would allow to facilitate connecting communication devices (Jones – Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Publication 2021/0399911, which describes systems, methods, and apparatus for meeting management.
 	U.S. Publication 2015/0172757, which describes an apparatus and method for session management and control procedures. 	U.S. Publication 2015/0163733, which describes a method for information processing and an electronic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443